RECEIVED
CHARLOTTE, NC

AUG 162019 august 14, 2019
Clerk, US District Court
Western District of NC
Honorable Judge Robert J Conrad
United States District Judge
Charles R. Jonas Federal Bldg
401 West Trade Street
Charlotte, NC 28202

Dear Honorable Judge Robert J. Corad:

First and foremost, thank you for not granting the requested delay of sentencing for Wanda S.
Greene, Former Buncombe County Manager. We were appatied that a plea agreement was
accepted on the Federal indictments levied against her, but we entrust justice will prevail. Perhaps
her consciousness of guilt is a ploy to lessen the impact of her sentencing for her heinous abuse of
corruption.

The purpose for reaching out to you, is to make sure our voices are heard. More importantly, the
vuinerable children and families of Buncombe County. For decades corrupt officials reigned our
Western North Carolina Mountains. The trusting indefensible citizens suffered from years of abuse,
evilness and exploitation. Deep corruption has echoed through our beautiful Mountains for far too
long, it is of the utmost importance that we the people of Buncombe County see proper justice levied
against these corrupt officials so that we can put closer to this scandal and heal as a community. In
addition, a loud message needs to be sent that this behavior and negligence will not be tolerated.
To date, we have not received acknowledgement of our concems addressed to Mr. Andrew Murray,
(please refer to the enclosed attachments), but we remain cautiously optimistic that justice will
prevaill We have elected to not go public with our concerns, assumptions and allegations, but we
strongly urge that a continued audit be extended thoroughly of the Buncombe County Department of
Social Services, primary under the reign of Wanda S. Greene, Mandy Stone and Jon Creighton. It is
alarming that both Ms Greene and Ms Stone appointed relatives within our County system,
specifically Ms Greene's sister Irene Wolf, whom was a financial services manager that oversaw the
electronic funds and vendor payments submitted by Ms Greene herself. Why is Ms Wolf not facing
charges? There are still many unanswered questions.

August 28th is quickly approaching, we put our utmost faith in your position and entrust that all the
guilty individuals, Wanda S. Greene, Mandy Stone, Jon Creighton and Michael Greene will get
sentencing to fit their misconduct and criminality.

Thank you for your time and for your continued services to the citizens of Buncombe County and the
United States of America.

one SEAG oe

Kelly J. Rader Bradford A, Rader

Case 1:18-cr-00088-RJC-WCM Document 69 Filed 08/16/19 Page 1 of 9

 

 
September 5", 2018

Mr. Andrew Murray
U.S. Attomey’s Office
100 Otis Street
Asheville, NC 28801

Mr. Murray,

In wake of Buncombe County governments dereliction regard to their fiduciary duties to the
residents of Buncombe County, we think it's necessary to reach out to you regarding a very
serious matter and ask the following of you... As proud American Citizens and Buncombe

. County residents, we are asking that you launch a thorough investigation into Buncombe
County Department of Social Services and their practices, in particular, post adoption services:
at the time of need for specific emergency funding requested by us, Bradford A. Rader &
Kelly J. Rader on behalf of the health, wellbeing and life of our children Daniel, Dillan,
Mathew & Jimmie; the final word for utilization of funding fell under the direction of key
members of Buncombe County whom are currently being charged with theft of County
funds and deception, we can't help to wonder if funds earmarked for post adoption vendor

ayments awarded under Title IV-E Adoption Assistance & Child Welfare Program, were funded

inappropriately for their personal gain. The unused funds allocated just for our children totaled
$150,000+/- Each of the children’s adoption decrees awarded us monthly adoption assistance
payments {graduating payments set forth by the state, age driven}, in addition to Medicaid and
Vendor payments. We had been repeatedly denied the utilization of these said funds {vendor
payments} for a decade.

Vendor payments may be provided up to a maximum of $2,400 per year for any combination of
medial and/or non-medical services or treatment not covered by any medical insurance
program, such as Medicaid or private insurance. Non-medical services include any service that

helps to alleviate a condition that existed prior to the adoption placement. Based on the

individual needs of the child, non-medical may include psychological, therapeutic, or any service
that remedies a condition that is a result of a condition that existed prior to the adoption
placement. All five children suffered from PTSD from their unfavorable biological beginnings
@S precious beings into this world. All five children underwent years of extensive treatment and
counseling.

After the loss of their older no biological stepbrother (2/201 5) and our house fire, (1/2016),
resulting in a total loss of house and all personal possessions, the children quickly declined to
_ Survival mode. Nicole was not present, she departed at 19 and joined the Marines.

Case 1:18-cr-0O0088-RJC-WCM Document 69 Filed 08/16/19 Page 2 of 9

 

 
Two of the boys, Dillan & Jimmie were hospitalized in the psychiatric ward, one on three
separate occasions within a short period of time; sadly, one has been incarcerated at the age of
19. One son, Dillan dropped out of high school and is now enrolled in AB Tech to obtain his
GED. All five adopted children were born with unknown or undisclosed medical & phycological
conditions. All five children spent years in and out of counseling, they saw their pediatrian
regularly; they were referred out for 100’s of medical and psychological referrals: we were & still
are responsible parents.

We personally, hold Buncombe County responsible for failing us in a time of great need.

We understand this is a very serious allegation, bottom line, someone(s) dropped the ball; First
& Foremost, a protocol needs to be established to detour future unfavorable outcomes.
Secondary, there should be accountability & consequences! We made an attempt to get
answers to our questions by contacting Mr. Wayne Black, Director of North Carolina Department
of Social Services. Looking back, our approach was all wrong.

It is unfortunate these situations have manifested: however, being proud Americans we,
including our dear family & friends entrusted our Local, State and Federal Government to take
care of their people, to protect our rights upholding their fiduciary obligations to the most
vulnerable, to protect the children, the elderly and sick.

We trusted our local county government to uphold their obligation to take care of our children’s
needs until the said/ agreed time expired, (day of their 18" Birthday). Our local government
failed our children. We went to our local county out of desperation, and were turned away with
no reassurance, no further out reach or follow up. Meanwhile there were individuals within the
Buncombe Country Department of Social Services system that leamed of what was unfolding
and chose to plead ignorant. We were left without vital prescribed medicines, (thank God for the
Red Cross), we were a family of six, four of which were teenage boys all enrolled at Asheville
High School, we were displaced, all lost, broken and confused, not to mention in shock! The
emotional state, the well being & safety for us all was greatly compromised. It was through our
personal efforts, networking, that we secured a grief & loss counselor within 48 hours. Again,
these efforts were established exerting our own energies. Kirby Morrow, was our saving grace.

Three of our five adopted children were adopted through Buncombe County, Daniel, Mathew &
Dillan’s Decree of Adoption were finalized in March 2002. They are biological siblings. All five
children were entitled to receive TITLE IV-E Adoption Assistance Funding as outlined in our
Adoption Decrees. Nicole and her biological brother Jimmie were adopted through Burnsville
which falls under Yancey County also in NC. Their Decree of Adoptions were finalized in
September 2006.

Supporting documents to substantiate our claims can be fumished as requested and needed.

We have enclosed our letter to Mr. Wayne Black Director of NC Department of Social Services
dated October 24", 2017 and his reply dated December 21* , 2017.

Case 1:18-cr-00088-RJC-WCM Document 69 Filed 08/16/19 Page 3 of 9

 
By reaching out to you it is not to seek personal gain, but to seek justice! We also strongly urge
you to move forward with a forensic audit of the Buncombe County Government.

Thank you for your time and for your services to us and our Country. Please see the contact
information below should you wish to reach out to us.

Respectuly

Bradford A, Co

Ky becbo

Kelly J. Rader

276 N Bear Creek Road
Asheville, NC 28806
Fourboyz2dogs@yahoo.com
828-713-8599 Brad
828-713-9697Keliy

Attachments
Letter to Wayne Black / NC Department of Social Services
Letter from Wayne Black / NC Department of Social Services

Case 1:18-cr-00088-RJC-WCM Document 69 Filed 08/16/19 Page 4 of 9

 
 

DEPARTMENT OF HEALTH AND HUMAN SERVICES
DIVISION OF SOCIAL SERVICES

ROY COOPER MANDY COHEN, MD, MPH
GOVERNOR SECRETARY

WAYNE E. BLACK
DIRECTOR

December 21, 2017

Bradford and Kelly Rader
276 N Bear Creek Road
Asheville, NC 28806

Dear Mr. and Mrs. Rader:

Sincere condolences for the recent losses your family has experienced. This letter is in response to
your written inquiry about North Carolina’s Vendor Payments Program dated October 24, 2017.

An adoptee, if eligible, may receive vendor payments until he or she reaches his or her 18
birthday. Eligibility must be indicated in the Adoption Assistance Agreement completed between
your family and the County Department of Social Services that had custody of the child, or through
an amendment to that agreement for certain special needs that are discovered subsequent to the

- adoption.

Title 10A, Chapter 70M of The North Carolina Administrative Code sets forth the criteria that a
child must meet to be eligible for the Vendor Payments Program. Specifically, reimbursement or
payment for services and treatment under this program must be related to a special need of the child
that existed prior to the time of the child’s adoption, whether it was known at the time of the
adoption or.learned subsequent to the adoption. As further explained in the NC Child Welfare
Policy Manual, the pre-existing special need must be confirmed through specific documentation
and approved by the County:

Vendor payment reimbursement approval requires documentation of the child’s specific
special needs and the special training, licensing or credentialing of the individual
recommending the services. The training, licensing or credentialing must be appropriate for
the type of vendor payment being requested. Documentation shall not be deemed sufficient if
it is solely from the provider of the service or treatment.

WWW.NCDHHS.GOV
TEL 919-527-6335 * FAX 919-334-1018
LOCATION: 820 S. BOYLAN AVE. * MCBRYDE BUILDING * RALEIGH, NC 27603
MAILING ADDRESS: 2401 MAIL SERVICE CENTER ° RALEIGH, NC 27699-2401
AN EQUAL OPPORTUNITY / AFFIRMATIVE ACTION EMPLOYER

Case 1:18-cr-0O0088-RJC-WCM Document 69 Filed 08/16/19 Page 5 of 9

 

 
Bradford and Kelly Rader
December 21, 2017
Page 2 of 2

Reimbursement shall not be made until the county Department of Social Services has
approved the requested service or treatment. The written request shall include service goals,
evaluation plan, duration, unit costs and projected total cost.

 

With regards to your questions related to funding and allocation of funding, as stated in the Policy
Manual:

Vendor payments may be provided up to a maximum of $2,400 per state fiscal year for any
combination of medical and/or non-medical services or treatment not covered by any .
medical insurance program, such as Medicaid or private insurance, This means the total ,
amount of $2,400 may be used solely for medical services; the total amount of $2,400 may
be used solely for non-medical services; or the total amount of $2,400 may be used for a
combination of medical and non-medical services.

The vendor payments are provided through a combination of state and county funding, and the
funding is not available for roll over year to year. Thus, if the allotted $2400 is not expended for a
child in a state fiscal year (July 1 through June 30), then the funding from that year is no longer
accessible.

Each County Department of Social Services administers the Vendor Payment Program for adoptees
of the County. All requests for vendor payments or related adoption assistance information should
be directed to the County Department of Social Services that had custody of the adoptee prior to the
adoption. If you have further questions regarding the approval or denial of specific requests for
vendor payments, it is recommended that you escalate those concerns within the specific county
Department of Social Services.

 

ce: Jamie Bazemore, Adoption Services Program Manager

 

 

Case 1:18-cr-00088-RJC-WCM Document 69 Filed 08/16/19 Page 6 of 9
Mr. Wayne Black |

NC Department of Social Services
2001 Mail Service Center
Raleigh, NC 27699-2001

Wayne.Black@dhhs.nc.gov

October 24, 2017
Mr. Black ~

In the recent weeks scandal has echoed through Western North Carolina mountains, our very own
Buncombe County Manager, Ms Wanda Greene, whom is currently ongoing state & federal
investigations, may or may not have broken any laws; but morally, were her actions ethical? Questions
race through our minds, “were our adopted children denied money set aside for them, for greed?” Yes
we are upset, but we’re also frustrated and seek a formal investigation and response for clarity.

The purpose of our letter is to ask for clarification specifically regarding the NC adoption assistance
vendor payment program. At this time, we are making an official request and would like answers to our
questions specifically regarding adoption assistance vendor payments, per (See Section 1600, Child

Welfare Funding — Adoption Assistance Payments)

The vendor payment program is designed to assist with expenses related to remedial, psychological
and medical needs that are not covered by Medicaid. Adoptive parents should be encouraged to use

' the vendor payments for needed supportive services. These funds can be used for a variety of services
as long as it can be documented that the use of the funds relates to a special needs condition that
existed prior to the completion of the adoption. The total amount of the annual vendor payments of
$2400 can be used for any combination of remedial, medical and/or therapeutic services (non-medical
services). This means that all of the funds can be used on medical services; all of the funds can be used
for therapeutic services (non-medical services); or the funds can be used for a combination of medical
and therapeutic services.

Throughout the years we have been repeatedly denied reimbursement for services and purchases by
our local department of social services, this we are told “because, the expenses did not meet the
criteria.” Such requests were respite care which entailed family preservation through bonding/healing
therapeutic family trips & excursions. It should be noted, professional supporting documentation was
available for documentation purposes, we always did as we were asked. Our children were always our
top priority. ft is worth noting that we did receive such reimbursement in the earlier years, but please
note, all personal records were destroyed in a home fire in January 2016. For whatever reason, the
vendor payments were denied and stopped.

Case 1:18-cr-00088-RJC-WCM Document 69 Filed 08/16/19 Page 7 of 9

 

 
Muitiple requests were made asking for a written outline, criteria for utilization of the mentioned
vendor funds. Our requests went unanswered. {t was a battle we didn’t have energy to engage in.

In the most recent 8 months, we again approached our post adoption worker at Buncombe County DSS
and were denied any respite, therapeutic, utilization of vendor funds. We are proud people, we have
provided exceptionally well for our children, our family; however, after the devastation of our house
loss and suffering a loss of an older biological child in a work related construction accident just 10
months prior, we were all broken. Our four sons, Daniel, Mathew, Dillan & Jimmie relapsed after these
tragic events; early life encounters, nightmares were being relived, all of us suffering trauma &
experiencing PTSD, 1 with clinically diagnosed PTSD, which required hospitalization on three different
occasions. Another child, although there were years of concern, documentation and testing, has since
been clinically diagnosed with Autism. All children experienced in-utero toxic environments and entered
life under stressful horrendous & demoralizing conditions, enduring & witnessing menacing events
ultimately being deemed children of the state. To us they are gifts, bittersweet blessings. We have
provided a “normal” American upbringing, establishing family traditions, sports and camping trips, we
provided the stability of a loving family. Through years of commitment, therapy & unconditional love,
we made great progress, each of us in our own special ways. After our recent life changing encounters,
the loss of our home & all personal belongings, we just now starting to put our lives, our family, our
routines back in order. We are preparing for our sons to enter into this world and experience new
journeys. We all still suffer and have vivid memories of escaping the fire that ravaged our home, turned
our world upside down. A void will always be present for the loss of Jamie, we are all slowly healing. It
is important to note that we did receive support Services through an outreach through The Children’s
Home Society, which we greatly appreciated. However, repeated requests were made for utilization of
vendor payments, the funds we believe would have aided in our healing of our sons as individuals and as
a family.

 

In addition to the above, please advise were the funding comes from (state, federal funding?) for the
vendor payments program and advise what happens to the allotted annual $2,400 per child, {till the age

 

of 18), goes should it not be used for the well being of the child.

Please provide written criteria for utilization of these funds and advise why it is so difficult to utilize
these funds that are set aside for the well being of the children.

As we have 1 child that still meets the criteria for utilization of the vendor program, please advise how
we can access these funds.

In addition, after thorough review and investigation, should it be legally determined that we were
repeatedly denied access to these funds for the well being of our children, we are seeking rightful
recovery of these such funds.

Case 1:18-cr-0O0088-RJC-WCM Document 69 Filed 08/16/19 Page 8 of 9
We greatly appreciate your time in this matter. We request that all correspondence be conducted via
email or by written response. Do to the sensitivity of this matter, failure to comply will result in
escalating this matter to the appropriate party until we reach legal & satisfactory answers.

 

Respectfully,

Kuuy J Rack
KellyJ. Rader, - j)
Br. “ A. Rader

276 N Bear Creek Road

 

Asheville, NC 28806

Fourboyz2dogs@yahoo.com

MOD AL OA? "as

Ca WPT Be CH

 

re OAR.
KECEIAE

Case 1:18-cr-00088-RJC-WCM Document 69 Filed 08/16/19 Page 9 of 9
